 

Exhibit 10.1

 

earth property holdings LLC

 

Subscription agreement

 

CLASS B UNITS

 

THE SECURITIES REFERRED TO IN THIS SUBSCRIPTION AGREEMENT AND INVESTOR
QUESTIONNAIRE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, (THE “SECURITIES ACT”) AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR
HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT COVERING SUCH SECURITIES OR THE MANAGING MEMBER RECEIVES AN
OPINION OF COUNSEL TO THE INVESTOR REASONABLY SATISFACTORY TO THE MANAGING
MEMBER STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT
FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES
ACT.

 

Subject to the terms and conditions hereof, the undersigned (the “Investor”),
desiring to become a Class B Member in Earth Property Holdings LLC, a Delaware
limited liability company (the “LLC”), and intending to be legally bound hereby,
subscribes for and agrees to purchase Class B Units in the LLC (the “Membership
Interest”) and to make a capital contribution (the “Capital Contribution”) to
the LLC in the amount set forth on the attached signature page to this
Subscription Agreement and Investor Questionnaire in consideration for the
Membership Interest, such contribution to be made in accordance with the terms
and conditions of the operating agreement of the LLC, dated as of the closing of
the Capital Contribution (as it may be amended from time to time in accordance
with the terms thereof, the “Operating Agreement”), the receipt of a copy of
which is hereby acknowledged.

 

part a: subscription representations

 

In connection with the Investor’s investment in the LLC, the Investor
represents, warrants and agrees with the Managing Member and the LLC as follows:

 

1. Power and Authority. The Investor has the full right, power and authority to
execute and deliver this Subscription Agreement and Investor Questionnaire (the
“Subscription Package”) and is acquiring the Membership Interest solely for the
Investor’s own account for investment and not with a view to distribution or
resale. The execution and delivery by the Investor of the Subscription Package,
the consummation of the transactions contemplated hereby and the performance of
the obligations hereunder and under the Operating Agreement will not conflict
with, or result in any violation of or default under: (a) any provision of any
governing instrument applicable to the Investor; or (b) any judgment, decree,
statute, rule or regulation applicable to the Investor or its business or
properties.

 

2. Sufficient Experience. The Investor hereby represents and warrants that the
Investor has such knowledge, sophistication and experience in business and
financial matters that the Investor is capable of evaluating the merits and
risks of an investment in the LLC. The Investor has the ability to accept the
high risk and lack of liquidity inherent in this type of investing and can
afford a complete loss of the investment in the LLC.

 

3. Operating Agreement, Organics by Gosh Purchase Agreement, Management
Agreement. The Investor has received and read the Operating Agreement, the
Purchase Agreement for Employee Owned Nursery Enterprises Ltd. (“Organics by
Gosh Purchase Agreement”), the Loan and Security Agreement with Source Capital
and its affiliated entities, and the Management Agreement with Q2Earth Inc. and
fully understands their terms. Without limiting the foregoing, the Investor
acknowledges that the Investor is familiar with the terms of the Operating
Agreement. Specifically:

 

   

 

 

(a) The Investor understands that it is not entitled to cancel, terminate or
revoke its subscription for the Membership Interest. The Investor understands
that there are limited provisions for transferability of a Membership Interest
in the LLC and that withdrawal from the LLC is not permitted, except with regard
to certain investors where continued participation would be illegal, and the
Investor has read the sections of the Operating Agreement which impose such
restrictions. The Investor understands that an investment in the LLC is an
illiquid investment and that the Investor must be prepared to hold on to its
investment in the LLC for an indefinite period of time.

 

(b) The Investor understands that any taxes, fees or other charges that the LLC
or the Managing Member is required to withhold under applicable law with respect
to the Investor will be so withheld (and paid to the appropriate governmental
authorities) and that the Managing Member may withhold such taxes, fees or other
charges from amounts otherwise distributable to the Investor, or debit such
amount from the capital account of the Investor and withdraw cash therefrom to
fund payment of such taxes, fees or other charges. In addition, the Managing
Member may withhold otherwise distributable amounts for, or debit (and withdraw
cash to fund payment of), any reasonable expenses (including attorney’s or
accountant’s fees and expenses) incurred by the Managing Member in connection
with the determination of the applicable withholding obligation. The Investor
acknowledges that any debit or cash withdrawal from the Investor’s capital
account to pay for such taxes, fees, expenses or other charges shall be deemed a
distribution from the Investor’s capital account (which need not result in pro
rata distributions to other Members), thereby reducing the balance of the
Investor’s unreturned capital account balance, or capital account, as
applicable. The Managing Member shall provide prompt notice of any such debits
and withdrawals to the Member.

 

(c) The Investor understands that pending Closing, his/her/its funds will not be
held in escrow.

 

(d) The Investor understands that the proceeds from this offering will be used
and provided per the terms of the Organics by Gosh Purchase Agreement, with the
balance of such funds to be held in a checking or other account at a federally
insured banking institution for closing costs of the Organics by Gosh Purchase
Agreement and other operating expenses subsequent to closing. The Investor
understands that the Managing Member shall have authority, subject to the
approval of a majority of the holders of Class A and B Units in the Company, to
change the terms of the Organics by Gosh Purchase Agreement prior to closing to
account for closing items and conditions, and utilize the funds raised hereby in
its best commercial judgment in order to advance the completion of these and
future transactions.

 

4. Certain Risks. The Investor understands that an investment in the LLC
involves substantial risk, including, without limitation, the following:

 

(a) the LLC has limited operating history;

 

(b) no federal or state agency has reviewed or approved the Membership
Interests, the offering thereof, the Operating Agreement or the Subscription
Package, or made any findings or determination as to the fairness of an
investment in the LLC;

 

(c) the LLC is not registered as an investment company under the Investment
Company Act and does not intend to be so registered absent changes in laws.
Thus, the provisions of the Investment Company Act intended to provide various
protections to investors will not be extended to the Investors.

 

5. Investor’s Advisors. The Investor has been advised to consult with the
Investor’s own attorney regarding legal matters concerning the LLC and to
consult with an independent tax and financial adviser regarding the tax and
financial consequences to the Investor of investing in the LLC.

 

   

 

 

6. No Solicitation. The Investor acknowledges that it is not subscribing for a
Membership Interest (i) as a result of or subsequent to receipt or becoming
aware of, any advertisement, article, notice or other communication published in
any newspaper, magazine or similar media (including any internet site that is
not password protected) or broadcast over television, radio or the internet, or
(ii) as a result of any seminar or meeting whose attendees, including the
Investor, had been invited as a result of, subsequent to or pursuant to any of
the foregoing. The Investor has had the opportunity to ask questions of and
receive answers from the Managing Member concerning the terms and conditions of
the Operating Agreement and proposed activities of the LLC and to obtain any
additional information necessary to verify the accuracy of the information
provided, and all such questions have been answered and all such information has
been received.

 

7. No Dissemination. The Investor has not reproduced, duplicated or delivered
the Subscription Package to any other person, except professional advisers to
the Investor or as permitted in writing by the Managing Member and will not do
so at any time in the future without the advance written permission of the
Managing Member.

 

8. Private Placement of Unregistered Securities. The Investor understands that
the Membership Interests have not been registered under the Securities Act (and
that no such registration is contemplated) and are being sold in reliance upon
the exemption from the registration requirements under that Securities Act
provided in Regulation D promulgated under the Securities Act. The Investor
further understands that it is not anticipated that there will be any market for
its Membership Interest and the Investor must, therefore, bear the economic risk
of this investment for the term of the LLC. The Investor will not sell,
hypothecate, pledge or otherwise dispose of the Membership Interest in whole or
in part except in compliance with the Operating Agreement and unless the
Membership Interest either has been registered under the Securities Act and any
applicable state securities law, or is exempt from the registration requirements
of the Securities Act and any such state securities law.

 

9. Trustee, Agent, Representative or Nominee. If the Investor is acting as a
Beneficial Owner, such as a trustee, agent, representative or nominee for a
subscriber, the Investor understands and acknowledges that the representations,
warranties and agreements made herein are made by the Investor (a) with respect
to the Investor and (b) with respect to the Beneficial Owner. The Investor
further represents and warrants that it has all requisite power and authority
from the Beneficial Owner to execute and perform the obligations under the
Subscription Package on behalf of the Beneficial Owner.

 

10. Indemnification. The Investor understands the meaning of the representations
made by the Investor in this Subscription Agreement and Investor Questionnaire
and hereby agrees to indemnify and hold harmless the LLC, its Managing Member,
other Members of the LLC, and each of their respective officers, directors,
shareholders, members, employees, agents, partners and affiliates, and each
other person, if any, who controls, is controlled by, or is under common control
with, any of the foregoing, within the meaning of Section 15 of the Securities
Act (collectively “Affiliates”), and to hold such persons and firms harmless,
from and against any and all loss, liability, claim, damage and expense
whatsoever (including costs and reasonable attorneys’ fees and all expenses
reasonably incurred in investigating, preparing or defending against any claim
whatsoever) which they may incur by reason of, or in connection with (a) any
false representation or warranty or misstatement or omission made by or on
behalf of the Investor in the Subscription Package or in any other document
furnished by the Investor to any of the foregoing in connection with the
Investor’s investment in the LLC, (b) any breach or failure by the Investor to
comply with any covenant or agreement made by the Investor in the Subscription
Package or in any other document furnished by the Investor to any of the
foregoing in connection with the Investor’s investment in the LLC, (c) the
assertion of the Investor’s lack of proper authorization from the Beneficial
Owner to enter into the Subscription Package or perform the obligations hereof
or (d) any action for securities law violations instituted by the Investor which
is finally resolved by judgment against the Investor.

 

   

 

 

11. Reliance on Representations; Covenant to Update.

 

(a) The Investor understands and agrees that:

 

(i) the representations, warranties, agreements, undertakings and
acknowledgements made by the Investor (1) will be relied upon by the LLC, the
Managing Member in determining the Investor’s suitability as a purchaser of a
Membership Interest and the LLC’s compliance with federal and state securities
laws, (2) will be deemed to be reaffirmed by the Investor at any time the
Investor purchases or otherwise acquires additional Membership Interests of the
LLC and such purchase or acquisition will be evidence of such reaffirmation; and
(3) shall survive the Investor’s admission as a Member; and

 

(ii) the LLC may request from the Investor such additional information as it may
deem necessary or appropriate to evaluate the eligibility of the Investor to
acquire a Membership Interest, and may request from time to time such
information as it may deem necessary or appropriate to determine the eligibility
of the Investor to hold a Membership Interest or to enable the Managing Member
to determine compliance by the LLC and the Managing Member with applicable
regulatory requirements (including any laws and regulations pertaining to
withholding, or money laundering and similar activities) or the LLC’s tax
status, or for any other reasonable purpose and the Investor agrees to provide
such information as may reasonably be requested.

 

(b) The Investor agrees to notify the Managing Member promptly if there is any
change with respect to any of the information or representations provided or
made, respectively, in the Subscription Package and to provide the Managing
Member with such revised or corrected information. In addition, the Investor
will promptly provide the Managing Member with any additional information that
the Managing Member may reasonably request or require. The Investor agrees that
each time the Investor makes a capital contribution to the LLC, the Investor
will be deemed to have reaffirmed as of such date each and every representation
made by the Investor in the Subscription Package, except to the extent modified
in writing by the Investor and consented to by the Managing Member.

 

12. Governing Law, Severability and Entire Agreement.

 

(a) Governing Law. The Investor agrees that the construction and interpretation
of the Subscription Package shall be governed by the laws of the State of
Delaware without regard to such jurisdiction’s principles of conflicts of laws.

 

(b) Severability. If any provision of the Subscription Package is found or held
to be invalid or unenforceable under any applicable law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform to such applicable law. Any provision hereof
which may be found or held invalid or unenforceable under any applicable law
shall not affect the validity or enforceability of any of the other provisions
hereof, and to this extent the provisions hereof shall be severable.

 

(c) Entire Agreement. The Investor agrees that the Subscription Package
(together with the Operating Agreement) constitutes the entire agreement among
the parties hereto with respect to the subject matter hereof; and it supersedes
any prior agreement or understandings among them, oral or written with respect
to the subject matter hereof, all of which are hereby canceled.

 

13. Miscellaneous Provisions.

 

(a) The Investor understands that the Subscription Package is not binding on the
LLC unless and until it is accepted by the Managing Member. The Investor
understands and agrees that the Managing Member reserves the right to reject
this subscription for Membership Interests for any reason or no reason, in whole
or in part, and at any time prior to acceptance thereof notwithstanding any
prior receipt by the Investor of any oral or written notice of intent to accept
the Investor’s subscription. In the event of rejection of this subscription, any
payment previously made by the Investor in respect of its investment in the LLC,
together with any interest actually earned thereon, if any, will be promptly
returned to the Investor whereupon this Subscription Agreement and Investor
Questionnaire shall have no force or effect.

 

   

 

 

(b) The Investor shall become a party to the Operating Agreement when the
Investor’s Subscription Agreement and Investor Questionnaire is accepted by the
Managing Member, either in whole or in part, when the books and records of the
LLC are amended to reflect the Investor’s admission and when required filings
(if any) are made with appropriate authorities.

 

(c) This Subscription Agreement and Investor Questionnaire and the
representations and warranties contained herein shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. If the
Investor is more than one person, the obligations of the Investor shall be joint
and several, and the representations, warranties, covenants, agreements and
acknowledgments herein contained shall be deemed to be made by and be binding
upon each such person and its successors and permitted assigns.

 

(d) All pronouns contained herein and any variations thereof shall be deemed to
refer to the masculine, feminine or neuter, singular or plural, as the identity
of the parties hereto may require.

 

(e) The Investor agrees that this Subscription Agreement and Investor
Questionnaire may be executed in any number of counterparts, including by
facsimile or portable document format, each of which shall be an original and
all of which when taken together shall constitute one and the same instrument.

 

(f) The Investor agrees that the Investor may not assign any of its rights or
obligations under this Subscription Agreement and Investor Questionnaire without
the prior written consent of the Managing Member.

 

(g) The Investor agrees that the failure of the LLC to exercise any of its
rights or remedies under this Subscription Agreement and Investor Questionnaire,
the Operating Agreement or any other agreement between the LLC and the Investor,
or otherwise, or delay by the LLC in exercising any such right or remedy, shall
not operate as a waiver thereof.

 

(h) Neither this Subscription Agreement and Investor Questionnaire nor any
provision hereof shall be waived, modified, discharged or terminated except by
an instrument in writing signed by the party against whom any waiver,
modification, discharge or termination is sought.

 

   

 

 

SIGNATURE PAGE TO Subscription Agreement

 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement and
Certification as to Accredited Investor Status on the date set forth below.

 

THE INVESTOR ACKNOWLEDGES HAVING READ THE OPERATING AGREEMENT AND THIS
SUBSCRIPTION AGREEMENT AND INVESTOR QUESTIONNAIRE AND THE ENTIRE SUBSCRIPTION
PACKAGE IN THEIR ENTIRETY BEFORE SIGNING AND CONFIRMS THAT THE INVESTOR IS
FAMILIAR WITH THE TERMS OF SUCH DOCUMENTS. The Investor understands that the
rights preferences, privileges and obligations of the Membership Interests are
set forth in the Operating Agreement. By executing this Subscription Agreement
and Investor Questionnaire, the Investor is agreeing to be bound by the terms
and conditions set forth in the Operating Agreement, and this Subscription
Agreement and Investor Questionnaire.

 

The representations and warranties set forth in this Subscription Agreement and
Investor Questionnaire, including the information set forth on this signature
page, are true and accurate as of the date hereof and shall be true and accurate
as of the date the Investor becomes a Class B Member in the LLC, and shall
survive such date indefinitely. If, in any respect, such representations and
warranties shall not be true and accurate prior to the date the Investor becomes
a Class B Member in the LLC, the Investor shall give immediate notice of such
fact to the Managing Member, specifying which representations and warranties are
not true and accurate and the reasons therefore.

 

Date: January 18, 2019

 

SIGNATURE:       Q2Earth Inc.   Print Name of Investor/Entity  

 

By: /s/ Christopher Nelson     Authorized Signature  

 

Christopher Nelson, President and General Counsel   Print Name and Title (if
signing for entity)  

 

Amount Invested: $21,588.00         Membership Interests: 53,970 Class B Units  

 

   

 

 